WILLIAMS, Vice Chief Justice.
This action was brought by Midwest Publishing Company, hereinafter referred to as plaintiff, against J. L. Lloyd, hereinafter referred to as defendant, to recover the value of certain galleys of type and galleys allegedly wrongfully taken and appropriated by defendant. After a trial to the court, a jury being waived, judgment was rendered for plaintiff in the amount of $333.19, and defendant appeals.
As his only proposition of error, defendant contends that there was no evidence offered of compliance with the law requiring return for assessment of taxes on intangible property and payment of such taxes, as required by 68 O.S.1951 § 1515.
It appears from the pleadings and the evidence that the cause of action sued on accrued in either February or March of 1955; suit was filed on April 11, 1955, and judgment was rendered on July 18, 1955. Even if plaintiff’s claim was subject to the intangible property tax, which is doubtful, there was no intervening period at which an assessment should have been returned under 68 O.S.1951 § 1507, between the time of the accrual of the cause of action and the time of the entry of judgment in this case, and plaintiff was therefore not required to allege and prove payment of intangible tax nor excuse non-payment as provided in 68 O.S.1951 § 1515. Tulsa Defense Houses, *664Inc., v. Copeland, 206 Okl. 260, 243 P.2d 696; Lewis v. Boice, 205 Old. 189, 236 P.2d 258; Rutter v. Ilcatly, 198 Okl. 591, 180 P.2d 822.
Judgment affirmed.
JOHNSON, C. J., and WELCH, CORN, DAVISON, HALLEY, BLACKBIRD and JACKSON, JJ., concur.